Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges the reply filed on 7/20/2022 in which no claims have been amended. Claims 1-40, 45-48, 50, 57 and 60 are cancelled. Currently claims 41-44, 49, 51-56, 58, 59 and 61 are pending for examination in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-44, 49, 51-56, 58, 59 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djupesland (GB 2,448,183 A) as further evidenced by Rasor et al. (US 6,959,708 B1) and Addington et al. (US 2012/0186582 A1).
Regarding claim 41, Djupesland discloses: 
A method of administering a substance to a subject, comprising: 
fitting a nosepiece (17) into a nostril of the subject (page 17, paragraph 4);
fitting a mouthpiece (19) into an oral cavity of the subject (page 19, paragraph 4); 
causing the subject to exhale through the mouthpiece to cause closure of an oropharyngeal velum of the subject and generate a flow of exhalation breath out of the nosepiece, into a nostril of the subject, and into a nasal cavity of the subject (page 11, paragraphs 1-3);
delivering the exhalation breath to the nasal cavity of the subject (page 11, paragraphs 1-3)
delivering the substance to mucosa in an upper posterior region of the nasal cavity of the subject (page 1, paragraph 3; page 18, paragraph 2); and
reducing a concentration of nitric oxide in the nasal cavity of the subject (page 11, paragraphs 1-3) (This has been interpreted as a function of delivering carbon dioxide in the exhalatory breath as set forth in applicant’s disclosure. Therefore, since the prior art of Djupesland delivers carbon dioxide to the nasal cavity via an exhaled breathe it must also inherently be adjusting the concentration of nitric oxide in the nasal cavity; see applicant’s disclosure at page 5, lines 19-26) and reducing a pH of the mucosa in the upper posterior region of the nasal cavity (as the user exhales the exhaled breath is directed to the upper posterior region of the nasal cavity (page 1, paragraph 3; page 18, paragraph 2)) as a function of delivering carbon dioxide in the exhalation breath to the nasal cavity of the subject (page 11, paragraphs 1-3) (This has been interpreted as a function of delivering carbon dioxide within an exhaled breath as set forth in applicant’s disclosure; see applicant’s disclosure at page 4 lines 20-23; Therefore, since the prior art of Djupesland delivers carbon dioxide to the nasal cavity via an exhaled breath it must also inherently be adjusting the pH in the nasal cavity). The examiner takes official notice that exhaled breath contains carbon dioxide.
Further, Rasor ‘708 provides evidence that it is known that delivery of CO2 reduces the pH of mucosa (col. 1, lines 47-59).
Djupesland does not explicitly disclose delivering the exhalation breath at a pressure ranging from 2-10 kPa to the nasal cavity of the subject, and adjusting a pressure level in the nasal cavity of the subject to at least about 3 kPa during delivery of the substance, however Djupesland does disclose using the patient’s own exhalatory breath to deliver substance to the user, and thus during delivery (page 11, paragraphs 1-2).
As evidenced by Addinton, a user is capable of producing a maximal expiratory pressure (figure 17) with the highest value being about 148 cmH20, which is 14.5 kPa. Thus one is able to exhale at a pressure of 0-14.5 kPa which fully encompasses applicant’s claimed range. It appears applicants have placed no criticality on the claimed range (see page 21, paragraph 5 wherein it states the gas “may” be delivered in the claimed range). It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Further, adjusting the pressure level in the nasal cavities is caused by the delivery of the gas (see applicant’s disclosure at page 5, paragraph 2-3) at the claimed pressure ranges. It is the examiner’s position that Djupesland as modified must adjust a pressure level in the nasal cavity of the subject to provide a pressure of at least about 3kPa during delivery of the substance as this is an inherent consequence of delivering exhalatory breath to the nasal cavity. See applicant’s disclosure at page 9, paragraphs 9-10.

Regarding claim 42, Djupesland further discloses the method comprising delivering the substance through the nosepiece (17) (page 11, paragraphs 1-3).

Regarding claim 43, Djupesland further discloses delivering the substance through a single nostril of the subject to mucosa at a trigeminal nerve of the subject (page 2, paragraph 3 starting with “The upper…”). 

Regarding claim 44, Djupesland discloses the claimed invention substantially as claimed as set forth for claim 41 above. Djupesland further discloses delivering the substance to the subject through each nostril (page 22, last paragraph- page 23 first paragraph) to mucosa at one or more trigeminal nerves of the subject (page 2, paragraph 3 starting with “The upper…”).

Regarding claim 49, Djupesland as modified further discloses wherein the pressure is greater than about 3kPa and less than about 7kPa. (Pressure is adjusted via exhalation through the mouthpiece which then flows into the nose; The step of adjusting pressure has been interpreted as a function of delivering gas into the nasal cavity as set forth in applicant’s disclosure (see page 21, paragraph 4). Therefore, since the prior art of Djupesland as evidenced by Addington delivers an exhalatory breath at the claimed gas pressures (see rejection of claim 41) to the nasal cavity it must also inherently be adjusting to the pressure level as claimed).

Regarding claims 51-56, Djupesland further discloses the substance being a triptan (page 13, paragraph 9), a sumatriptan (page 13, paragraph 10), wherein the substance is used to treat neurological or central nervous system disorder (page 15, paragraphs 1-6), wherein the substance is used to treat headaches (page 14, paragraph 10-12), wherein the substance is used to treat cluster headaches (page 14, paragraph 10-12), wherein the substance is used to treat migraines (page 15, paragraph 1) (abstract; page 1, paragraph 1).

Regarding claim 58, Djupesland discloses: 
A method of administering a substance to a subject, comprising: 
fitting a nosepiece (17) into a nostril of the subject (page 17, paragraph 4);
fitting a mouthpiece (19) into an oral cavity of the subject (page 19, paragraph 4); 
causing the subject to exhale through the mouthpiece to cause closure of an oropharyngeal velum of the subject and generate a flow of exhalation breath out of the nosepiece, into a nostril of the subject, and into a nasal cavity of the subject (page 11, paragraphs 1-3);
delivering the exhalation breath to the nasal cavity of the subject (page 11, paragraphs 1-3);
delivering the substance to mucosa in an upper posterior region of the nasal cavity of the subject (page 1, paragraph 3; page 18, paragraph 2); and
substantially removing a concentration of nitric oxide present in the nasal cavity of the subject (page 11, paragraphs 1-3) (This has been interpreted as a function of delivering carbon dioxide via an exhaled breath as set forth in applicant’s disclosure. Therefore, since the prior art of Djupesland delivers carbon dioxide to the nasal cavity via an exhaled breathe it must also inherently be substantially removing a concentration of nitric oxide present in the nasal cavity of the subject; see applicant’s disclosure at page 52, lines 15-16) and reducing a pH of the mucosa in the upper posterior region of the nasal cavity (as the user exhales the exhaled breathe is directed to the upper posterior region of the nasal cavity (page 1, paragraph 3; page 18, paragraph 2) of the subject as a function of delivering carbon dioxide in the exhalation breath to the nasal cavity of the subject (page 11, paragraphs 1-3) (This has been interpreted as a function of delivering carbon dioxide as set forth in applicant’s disclosure; see applicant’s disclosure at page 4 lines 20-23; Therefore, since the prior art of Djupesland delivers carbon dioxide to the nasal cavity via an exhaled breath it must also inherently be adjusting the pH in the nasal cavity). The examiner takes official notice that exhaled breathe contains carbon dioxide.
Further, Rasor ‘708 provides evidence that it is known that delivery of CO2 reduces the pH of mucosa (col. 1, lines 47-59).

Djupesland does not explicitly disclose delivering the exhalation breath at a pressure ranging from 2-10 kPa to the nasal cavity of the subject, and adjusting a pressure level in the nasal cavity of the subject to provide a pressure of at least about 3 kPa during delivery of the substance, however Djupesland does disclose using the patient’s own exhalatory breath to deliver substance to the user (page 11, paragraphs 1-2).
As evidenced by Addinton, a user is capable of producing a maximal expiratory pressure (figure 17) with the highest value being about 148 cmH20, which is 14.5 kPa. Thus one is able to exhale at a pressure of 0-14.5 kPa which fully encompasses applicant’s claimed range. It appears applicants have placed no criticality on the claimed range (see page 21, paragraph 5 wherein it states the gas “may” be delivered in the claimed range). It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Further, adjusting the pressure level in the nasal cavities is caused by the delivery of the gas (see applicant’s disclosure at page 5, paragraph 2-3) at the claimed pressure range. It is the examiner’s position that Djupesland as modified must adjust a pressure level in the nasal cavity of the subject to provide a pressure of at least about 3kPa during delivery of the substance as this is an inherent consequence of delivering exhalatory breath to the nasal cavity. See applicant’s disclosure at page 9, paragraphs 9-10.

Regarding claim 59, Djupesland further discloses the substance being sumatriptan (page 13, paragraph 10).

Regarding claim 61, Djupesland further discloses wherein the pressure is greater than about 3kPa and less than about 7kPa. (Pressure is adjusted via exhalation through the mouthpiece which then flows into the nose; The step of adjusting pressure has been interpreted as a function of delivering gas into the nasal cavity as set forth in applicant’s disclosure (see page 21, paragraph 4). Therefore, since the prior art of Djupesland as evidenced by Addington delivers an exhalatory breath at the claimed gas pressures (see rejection of claim 58) to the nasal cavity it must also inherently be adjusting the pressure as claimed).

Response to Arguments
Applicant’s arguments with respect to clams 41-44, 49, 51-56, 58, 59 and 61 have been fully considered but they are not persuasive. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s representative seems to assert that that the reduction of the pH of the nasal mucosa in the upper posterior region in the nasal cavity is not an inherent property of the delivery of carbon dioxide to the upper posterior region in the nasal cavity. The examiner has established the fact that Djupesland delivers carbon dioxide via an exhalation breath to the upper posterior region of the nasal cavity (page 1, paragraph 3; page 18, paragraph 2). The claim recites “reducing a pH of the mucosa in the upper posterior region of the nasal cavity of the subject as a function of delivering carbon dioxide in the exhalation breath to the nasal cavity of the subject”. The claim even states that the reduction in pH is due to the delivery of carbon dioxide via an exhaled breath. The examiner relied on the prior art of Rasor as evidence that it is known that delivery of CO2 reduces the pH of mucosa (col. 1, lines 47-59). As set forth in MPEP 2114, if an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971). The examiner notes that applicant has not provided any evidence that the carbon dioxide mediated reduction in pH does not occur in the prior art when an exhaled breath is delivered.
Applicant’s representative asserts that Addington does not cure the deficiency of the claimed pressure range of 2-10kPa. Addington is relied upon as evidence that a user is capable of producing a maximal expiratory pressure (figure 17) with the highest value being about 148 cmH20, which is 14.5 kPa. Thus one is able to exhale at a pressure of 0-14.5 kPa which fully encompasses applicant’s claimed range. It appears applicants have placed no criticality on the claimed range (see page 21, paragraph 5 wherein it states the gas “may” be delivered in the claimed range). It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The examiner notes that the term “may” in applicant’s disclosure is used to establish that the claimed range has no criticality. Further, adjusting the pressure level in the nasal cavities is caused by the delivery of the gas (see applicant’s disclosure at page 5, paragraph 2-3) at the claimed pressure ranges. It is the examiner’s position that Djupesland as modified must adjust a pressure level in the nasal cavity of the subject to provide a pressure of at least about 3kPa during delivery of the substance as this is an inherent consequence of delivering exhalatory breath to the nasal cavity. See applicant’s disclosure at page 9, paragraphs 9-10. As set forth in MPEP 2114, if an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971). The examiner notes that applicant has not provided any evidence that pressure adjustment mediated by the exhalation breath does not occur in the prior art when an exhaled breath is delivered.
Applicant’s representative states that “pressures generated at the lips of a human under normal exhalation to the atmosphere are different from those generated in conjunction with a device designed to delivered exhalation breadth and substances into the nasal cavity.” As set forth in MPEP 716.01(c) to be of probative value, any objective evidence should be supported by actual proof. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785